


Exhibit 10.1

 

EXECUTION VERSION

 

$ 300,000,000

 

WARREN RESOURCES, INC.

 

9.000% Senior Notes due 2022

 

Purchase Agreement

 

August 6, 2014

 

BMO Capital Markets Corp.

Jefferies LLC

Wells Fargo Securities, LLC

 

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o BMO Capital Markets Corp.

3 Times Square, 28th Floor

New York, New York 10036

 

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Wells Fargo Securities, LLC

550 South Tryon Street

Charlotte, North Carolina 28202

 

Ladies and Gentlemen:

 

Warren Resources, Inc., a Maryland corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $300,000,000 principal amount of its 9.000% Senior Notes due
2022 (the “Securities”).  The Securities will be issued pursuant to an Indenture
to be dated as of August 11, 2014 (the “Indenture”) among the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and U.S. Bank National
Association, as trustee (the “Trustee”), and will be guaranteed on an unsecured
senior basis by each of the Guarantors (the “Guarantees”).

 

The Securities are being issued and sold in connection with the Company’s
proposed acquisition (the “Acquisition”) of essentially all of the Marcellus
assets of

 

--------------------------------------------------------------------------------


 

Citrus Energy Corporation and two other working interest owners pursuant to a
Purchase and Sale Agreement, dated July 6, 2014, among the Company and Citrus
Energy Appalachia, LLC (“Citrus”), TLK Energy LLC (“TLK”) and Troy Energy
Investments, LLC (“TEI” and together with Citrus and TLK, the “Citrus Entities”)
(the “Acquisition Agreement”).  In connection with the Acquisition, the Company
will enter into an amended and restated, reserve-based revolving credit
agreement (the “Revolving Credit Agreement” and together with the Acquisition,
the “Transactions”).

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company and the Guarantors have prepared a
preliminary offering memorandum dated July 25, 2014 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company, the
Guarantors and the Securities.  Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (the “Agreement”).  The Company hereby confirms that it has authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include the preliminary Canadian offering memorandum dated July 25, 2014 (the
“Preliminary Canadian Offering Memorandum”) and the Canadian offering memorandum
dated the date hereof (the “Final Canadian Offering Memorandum”), respectively.

 

At or prior to 2:30 p.m. (New York City time), the time when sales of the
Securities were first made (the “Time of Sale”), the Company had prepared the
following information (collectively, the “Time of Sale Information”): the
Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement and the related Guarantees.

 

2

--------------------------------------------------------------------------------


 

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

 

1.                                      Purchase and Resale of the Securities.

 

(a)                                 The Company agrees to issue and sell the
Securities to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto at a price equal to 96.617% of the principal amount thereof
plus accrued interest, if any, from August 11, 2014 to the Closing Date.  The
Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

 

(b)                                 The Company understands that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except:

 

(A)                               within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Annex C hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Company and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Sections 6(h) and 6(i),
counsel for the Company and counsel for the Initial Purchasers, respectively,
may rely upon the accuracy of the representations and

 

3

--------------------------------------------------------------------------------


 

warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.

 

(d)                                 The Company acknowledges and agrees that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser.

 

(e)                                  The Company and the Guarantors acknowledge
and agree that each Initial Purchaser is acting solely in the capacity of an
arm’s length contractual counterparty to the Company and the Guarantors with
respect to the offering of Securities contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company, the Guarantors or any
other person.  Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company, the Guarantors or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction. 
The Company and the Guarantors shall consult with their own advisors concerning
such matters and shall be responsible for making their own independent
investigation and appraisal of the transactions contemplated hereby, and neither
the Representative nor any other Initial Purchaser shall have any responsibility
or liability to the Company or the Guarantors with respect thereto. Any review
by the Representatives or any Initial Purchaser of the Company, the Guarantors,
and the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representatives or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.

 

2.                                      Payment and Delivery.

 

(a)                                 Payment for and delivery of the Securities
will be made at the offices of Thompson & Knight L.L.P. at 10:00 A.M., New York
City time, on August 11, 2014, or at such other time or place on the same or
such other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing.  The Securities will
be delivered to the Trustee, as custodian for The Depository Trust Company
(“DTC”), in the form of one or more global notes representing the Securities
(collectively, the “Global Note”), with any transfer taxes payable in connection
with the sale of the Securities duly paid by the Company.  The time and date of
such payment and delivery is referred to herein as the “Closing Date.”

 

(b)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representatives against delivery of the Notes, through the
facilities of DTC, to the Representatives.

 

4

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties of the
Company and the Guarantors.  The Company and the Guarantors jointly and
severally represent and warrant to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company and the Guarantors make no representation
or warranty with respect to any statements or omissions made in reliance upon
and in conformity with information relating to any Initial Purchaser furnished
to the Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Offering Memorandum, the Time of Sale
Information or the Offering Memorandum, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 7(b) hereof.

 

(b)                                 Additional Written Communications.   The
Company and the Guarantors (including their agents and representatives, other
than the Initial Purchasers in their capacity as such) have not prepared, made,
used, authorized, approved or referred to and will not prepare, make, use,
authorize, approve or refer to any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company and the Guarantors or their agents and
representatives (other than a communication referred to in clauses (i) and
(ii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c).  Each such Issuer Written Communication, when
taken together with the Time of Sale Information at the Time of Sale, did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company and the Guarantors make no representation
or warranty with respect to any statements or omissions made in each such Issuer
Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in any Issuer
Written Communication, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 7(b) hereof.

 

(c)                                  Financial Statements.  (i) The financial
statements and the related notes thereto included in each of the Time of Sale
Information and the Offering Memorandum present fairly, in all material
respects, the financial position of the Company and its

 

5

--------------------------------------------------------------------------------


 

subsidiaries at the dates and for the periods indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods covered thereby; and the other financial information of the Company and
its subsidiaries included in each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its subsidiaries and presents fairly in all material respects the
information shown thereby; (ii) the financial statements of Citrus and the
related notes thereto included in each of the Time of Sale Information and the
Offering Memorandum present fairly, in all material respects, the financial
position of Citrus at the dates and for the periods indicated solely as it
relates to the Citrus assets to be acquired and the Citrus liabilities to be
assumed by the Company and Citrus’s revenues, direct costs and operating
expenses for the periods specified; such financial statements have been prepared
in conformity with GAAP, applied on a consistent basis throughout the periods
covered thereby; the other financial information of Citrus included in each of
the Time of Sale Information and the Offering Memorandum has been derived from
the accounting records of Citrus and presents fairly, in all material respects,
the information shown thereby; (iii) the financial statements of TLK and the
related notes thereto included in each of the Time of Sale Information and the
Offering Memorandum present fairly, in all material respects, the financial
position of TLK at the dates and for the periods indicated solely as it relates
to the TLK assets to be acquired and the TLK liabilities to be assumed by the
Company and TLK’s revenues, direct costs and operating expenses for the periods
specified; such financial statements have been prepared in conformity with GAAP
applied on a consistent basis throughout the periods covered thereby (as
qualified by the relief granted by the Commission to the Company by the
Commission’s letter dated July 8, 2014 previously furnished to the
Representatives); the other financial information of TLK included in each of the
Time of Sale Information and the Offering Memorandum has been derived from the
accounting records of TLK and presents fairly, in all material respects, the
information shown thereby; and (iv) the pro forma financial information and the
related notes thereto included in each of the Time of Sale Information and the
Offering Memorandum has been prepared in accordance with the Commission’s
rules and guidance with respect to pro forma financial information, and the
assumptions underlying such pro forma financial information are reasonable and
are set forth in each of the Time of Sale Information and the Offering
Memorandum.

 

(d)                                 No Material Adverse Effect.  Since the date
of the most recent financial statements of the Company included in each of the
Time of Sale Information and the Offering Memorandum (i) there has not been and
will not have been a material adverse change in the business, properties,
business prospects currently contemplated, condition (financial or otherwise) or
results of operations of the Company and its subsidiaries, taken as a whole,
arising for any reason whatsoever (a “Material Adverse Effect”) or a material
adverse change in the capitalization of the Company, (ii) the Company has not
incurred, nor will it incur, any material liabilities or obligations, direct or
contingent, nor has it entered into, nor will it enter into, any material
transactions not in the ordinary course of business, other than pursuant to this
Agreement and the transactions referred to herein, and (iii) the Company has not
and will not have paid or declared any dividends

 

6

--------------------------------------------------------------------------------


 

or other distributions of any kind on any class of its capital stock, except in
each case as otherwise disclosed in each of the Time of Sale Information and the
Offering Memorandum.

 

(e)                                  Organization and Good Standing.  The
Company and each of its subsidiaries have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which the nature of the activities conducted by them or the
character of the assets owned or leased by them makes such licensing or
qualification necessary and have all power and authority necessary to own or
hold their respective properties and to conduct the businesses in which they are
engaged as described in the Time of Sale Information and the Offering
Memorandum, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company does not
own any shares of stock or any other equity or long-term debt securities of any
corporation or have any equity interest in any firm, partnership, joint venture,
association or other entity other than its subsidiaries listed in Schedule 3 to
this Agreement.

 

(f)                                   Capitalization.  Except for grants of
equity-based awards under compensation plans which are disclosed in the
Company’s periodic reports filed with the Commission pursuant to the Exchange
Act, the authorized, issued and outstanding capital stock of the Company, prior
to giving effect to the Acquisition, is as set forth in each of the Time of Sale
Information and the Offering Memorandum under the column “Actual” under the
heading “Capitalization” and after giving effect to the Acquisition, is as set
forth in each of the Time of Sale Information and the Offering Memorandum under
the column “As Adjusted” under the heading “Capitalization”; and all the
outstanding shares of capital stock or other equity interests of each subsidiary
have been duly authorized and validly issued, are fully paid and non-assessable
(except, with respect to Warren Energy Services, LLC, as such non-assessability
may be affected by Section 18-607 or 18-804 of the Delaware Limited Liability
Company Act) and are owned directly or indirectly by the Company, free and clear
of any lien, encumbrance, or claim whatsoever (collectively, “Liens”), except
for Liens pursuant to the Second Amended and Restated Credit Agreement dated as
of December 15, 2011, among the Company, the Guarantors, Bank of Montreal, as
administrative agent, and the lenders party thereto (as further amended, the
“Credit Agreement”).

 

(g)                                  Due Authorization.  The Company and each of
the Guarantors have corporate power and authority to execute and deliver this
Agreement, the Securities, the Indenture (including each Guarantee set forth
therein), the Exchange Securities (including the related Guarantees), and the
Registration Rights Agreement (collectively, the “Transaction Documents”) and to
perform their respective obligations hereunder and thereunder.

 

(h)                                 The Indenture.  The Indenture has been duly
authorized by the Company and each of the Guarantors and on the Closing Date
will be duly executed and delivered by the Company and each of the Guarantors
and, when duly executed and delivered in accordance with its terms by each of
the parties thereto, will constitute a valid and legally

 

7

--------------------------------------------------------------------------------


 

binding agreement of the Company and each of the Guarantors enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

 

(i)                                     The Securities and the Guarantees.  The
Securities have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized by each of the
Guarantors and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will constitute valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

 

(j)                                    The Exchange Securities.  On the Closing
Date, the Exchange Securities (including the related Guarantees) will have been
duly authorized by the Company and each of the Guarantors and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement and the Indenture, will be duly and validly issued
and outstanding and will constitute valid and legally binding obligations of the
Company, as issuer, and each of the Guarantors, as guarantor, enforceable
against the Company and each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(k)                                 Purchase and Registration Rights Agreements.
 This Agreement has been duly authorized, executed and delivered by the Company
and each of the Guarantors; and the Registration Rights Agreement has been duly
authorized by the Company and each of the Guarantors and on the Closing Date
will be duly executed and delivered by the Company and each of the Guarantors
and, when duly executed and delivered in accordance with its terms by each of
the parties thereto, will constitute a valid and legally binding agreement of
the Company and each of the Guarantors enforceable against the Company and each
of the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.

 

(l)                                     Descriptions of the Transaction
Documents.  Each Transaction Document conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Memorandum.

 

8

--------------------------------------------------------------------------------


 

(m)                             No Violation or Default.  Neither the Company
nor any of its subsidiaries is (i) in violation of its charter or by-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which their respective properties are bound or affected; or (iii) in violation
of any judgment, ruling, decree, order, statute, rule or regulation of any court
or other governmental agency or body applicable to the business or properties of
the Company or any of its subsidiaries, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(n)                                 No Conflicts.  The execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Securities and
the issuance of the Guarantees, the issuance of the Exchange Securities and the
related Guarantees and compliance by the Company and each of the Guarantors with
the terms thereof and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
result in the termination or acceleration of any obligation under, or result in
the creation or imposition of any lien, charge or encumbrance upon any assets of
the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries or any of their respective properties is bound or affected,
(ii) violate the articles of incorporation or by-laws or similar organizational
documents of the Company or applicable governing documents of any of its
subsidiaries or (iii) violate or conflict with any judgment, ruling, decree,
order, statute, rule or regulation of any court or other governmental agency or
body applicable to the business or properties of the Company or any of its
subsidiaries, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(o)                                 No Consents Required.  Assuming the accuracy
of the representations, warranties and covenants of the Initial Purchasers set
forth herein, no consent, approval, authorization, order, registration or
qualification of or with any court or governmental agency or body applicable to
the business or properties of the Company or any of its subsidiaries is required
for the execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which each is a party, the
issuance and sale of the Securities and the issuance of the Guarantees, the
issuance of the Exchange Securities and the related Guarantees and compliance by
the Company and each of the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents,
except for (i) such consents, approvals, authorizations, orders and
registrations or qualifications as may be required (A) under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers, (B) with respect to the Exchange Securities (including
the related Guarantees) under the Securities Act, the Trust Indenture Act and

 

9

--------------------------------------------------------------------------------


 

applicable state securities laws as contemplated by the Registration Rights
Agreement or (C) with respect to the Acquisition as contemplated by the
Acquisition Agreement or (ii) such consents, approvals, authorizations, orders
and registrations or qualifications as may have been, or on or prior to the
Closing Date, will be obtained.

 

(p)                                 Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there are no
actions, suits or proceedings pending, or to the Company’s knowledge, threatened
against or affecting, the Company or any of its subsidiaries or any of their
respective officers in their capacity as such, before or by any federal or state
court, commission, regulatory body, administrative agency or other governmental
body, domestic or foreign, wherein an unfavorable ruling, decision or finding
would reasonably be expected to cause a Material Adverse Effect.  There are no
pending investigations known to the Company involving the Company or any of its
subsidiaries by any governmental agency having jurisdiction over the Company or
any of its subsidiaries or their respective businesses or operations.

 

(q)                                 Independent Accountants.  (i) Grant Thornton
LLP, which expressed its opinion with respect to certain financial statements of
the Company and its subsidiaries included in the Time of Sale Information and
the Offering Memorandum, are independent public accountants with respect to the
Company and its subsidiaries within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act. (ii) To the Company’s knowledge,
Richie May & Co., which expressed its opinion with respect to certain financial
statements of Citrus included in the Time of Sale Information and the Offering
Memorandum, are independent public accountants with respect to Citrus within the
applicable rules and regulations adopted by the Commission and as required by
the Securities Act. (iii) To the Company’s knowledge, Hogan Taylor LLP, which
expressed its opinion with respect to certain financial statements of TLK
included in the Time of Sale Information and the Offering Memorandum, are
independent public accountants with respect to TLK within the applicable
rules and regulations adopted by the Commission and as required by the
Securities Act.

 

(r)                                    Reserve Data.  (i) The oil and natural
gas reserve estimates of the Company and its subsidiaries as of December 31,
2011, 2012 and 2013 contained in the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum are derived from reports that
have been prepared by Netherland, Sewell & Associates, Inc., as set forth and to
the extent indicated therein; and such estimates are in accordance, in all
material respects, with Commission rules and guidelines that are currently in
effect for oil and gas producing companies applied on a consistent basis
throughout the periods involved.  (ii) The oil and natural gas reserve estimates
of the Citrus Entities as of June 30, 2014 contained in the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum are derived
from reports that have been prepared by Netherland, Sewell & Associates, Inc.,
as set forth and to the extent indicated therein; and such estimates are in
accordance, in all material respects, with Commission rules and guidelines that
are currently in effect for oil and gas producing companies applied on a
consistent basis throughout the periods involved.

 

10

--------------------------------------------------------------------------------

 

(s)            Independent Petroleum Engineers.  (i) Netherland, Sewell &
Associates has represented to the Company that it is, and the Company believes
it to be, independent petroleum engineers with respect to the Company and its
subsidiaries for the periods set forth in the Time of Sale Information and the
Offering Memorandum. (ii) Netherland, Sewell & Associates has represented to the
Company that it is, and the Company believes it to be, independent petroleum
engineers with respect to the Citrus Entities for the periods set forth in the
Time of Sale Information and the Offering Memorandum.

 

(t)            Title to Property.  The Company and its subsidiaries have
defensible title to all of their interests in oil and gas properties (other than
interests earned under farm-out, participation or similar agreements in which an
assignment or transfer is pending) and all other real property owned by the
Company and its subsidiaries and good title to all other properties owned by
them, in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions or encumbrances of any kind, except (i) as
described in the Time of Sale Information and the Offering Memorandum,
(ii) liens and encumbrances under the Credit Agreement, (iii) liens and
encumbrances under operating agreements, unitization and pooling agreements,
production sales contracts, farm-out agreements and other oil and gas
exploration participation, production and transportation agreements, in each
case that secure payment of amounts not yet due and payable for the performance
of other inchoate obligations and are of a scope and nature customary in the oil
and gas industry or arise in connection with drilling and production operations,
or (iv) do not, singly or in the aggregate, materially affect the value of the
affected property and do not interfere with the use made and proposed to be made
of such property by the Company or its subsidiaries, as the case may be. All of
the leases and subleases of real property that are material to the business of
the Company or any of its subsidiaries and under which the Company or any of its
subsidiaries holds properties described in the Time of Sale Information and the
Offering Memorandum are in full force and effect, and neither the Company nor
any of its subsidiaries has received notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of the Company or any of
its subsidiaries under any of such leases or subleases, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

 

(u)           Intellectual Property.  Except as set forth in the Time of Sale
Information and the Offering Memorandum, each of the Company and its
subsidiaries owns, is licensed or otherwise has adequate rights to use Company
technology (including but not limited to patented, patentable and unpatented
inventions and unpatentable proprietary or confidential information, systems or
procedures), designs, processes, trademarks, trade secrets, know how, copyrights
and other works of authorship, computer programs and technical data and
information (collectively, the “Intellectual Property”) that are or could
reasonably be expected to be material to its business as currently conducted or
proposed to be conducted or to the development, manufacture, operation and sale
of any products and services sold or proposed to be sold by any of the Company
or any of its subsidiaries. Neither the Company nor any of its subsidiaries has
received any threat of or notice of infringement of or conflict with asserted
rights of others with respect to any Intellectual Property.

 

11

--------------------------------------------------------------------------------


 

(v)           Trademarks.  The Company and each of its subsidiaries owns, or is
licensed or otherwise has the full exclusive right to use, all material
trademarks and trade names that are used in or reasonably necessary for the
conduct of its respective business as described in the Time of Sale Information
and the Offering Memorandum. Neither the Company nor any of its subsidiaries has
received any notice of infringement of or conflict with asserted rights of
others with respect to any such trademarks or trade names, or challenging or
questioning the validity or effectiveness of any such trademark or trade name.
The use, in connection with the business and operations of the Company and each
of its subsidiaries of such trademarks and trade names does not, to the
Company’s knowledge, infringe the rights of any person

 

(w)          Protection of Intellectual Property.  Each of the Company and its
subsidiaries has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its Intellectual Property in all material
aspects

 

(x)           No Undisclosed Relationships.    There are no business
relationships or related party transactions involving the Company or any other
person required to be described in a registration statement on Form S-1 to be
filed with the Commission in accordance with Item 404 of Regulation S-K and that
have not been so described in each of the Time of Sale Information and the
Offering Memorandum.

 

(y)           Investment Company Act.  Neither the Company nor any of the
Guarantors is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum, none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

 

(z)           Taxes.  The Company and each of its subsidiaries has filed all
federal, state and foreign income and franchise tax returns and has paid all
taxes required to be filed or paid by it and, if due and payable, any related or
similar assessment, fine or penalty levied against it. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 3(c) above in respect of all material federal, state and
foreign income and franchise taxes for all periods as to which the tax liability
of the Company has not been finally determined.

 

(aa)         Licenses and Permits.  Except as set forth in the Time of Sale
Information and the Offering Memorandum, each of the Company and its
subsidiaries has all governmental and other regulatory authorizations,
approvals, orders, licenses, certificates, franchises or permits (collectively,
the “Licenses and Permits”) necessary to carry on its business as contemplated
in the Time of Sale Information and the Offering Memorandum; except where the
failure to possess or make the same would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and except as set
forth in the Time of Sale Information and the Offering Memorandum, neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification

 

12

--------------------------------------------------------------------------------


 

of any Licenses and Permits for which the revocation or modification of any such
License or Permit would reasonably be expected to have a Material Adverse
Effect.

 

(bb)         No Labor Disputes.  The Company is not involved in any material
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened.

 

(cc)         Environmental Matters.  Each of the Company and its subsidiaries
(i) is in compliance in all material respects with any and all applicable
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”),
(ii) has received all Licenses and Permits under applicable Environmental Laws
necessary to conduct its businesses and (iii) is in compliance in all material
respects with all terms and conditions of any such License or Permit.

 

(dd)         Compliance with ERISA.  Neither the Company nor any of its
subsidiaries has maintained or contributed to, nor does any of them have any
material liability to, a defined benefit plan as defined in Section 3(35) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  No plan
maintained or contributed to by the Company that is subject to ERISA (an “ERISA
Plan”) (or any trust created thereunder) has engaged in a “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code that could subject the Company or any of its subsidiaries to any material
tax penalty on prohibited transactions and that has not adequately been
corrected. Each ERISA Plan is in compliance in all material respects with all
reporting, disclosure and other requirements of the Code and ERISA as they
relate to such ERISA Plan, except for any noncompliance which would not result
in the imposition of a material tax or monetary penalty. With respect to each
ERISA Plan that is intended to be “qualified” within the meaning of
Section 401(a) of the Code, either (i) a determination letter has been issued by
the Internal Revenue Service stating that such ERISA Plan and the attendant
trust are qualified thereunder, or (ii) the remedial amendment period under
Section 401(b) of the Code with respect to the establishment of such ERISA Plan
has not ended and a determination letter application will be filed with respect
to such ERISA Plan prior to the end of such remedial amendment period. Neither
the Company nor any of its subsidiaries has ever completely or partially
withdrawn from a “multiemployer plan,” as defined in Section 3(37) of ERISA.

 

(ee)         Disclosure Controls.  The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 and
15d-15 under the Exchange Act), that (A) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (B) provide for the periodic evaluation of the effectiveness of such
disclosure controls and procedures as of the end of the period covered by the
Company’s most recent annual or quarterly report filed with the Commission; and
(C) are effective in all material respects to perform the functions for which
they were established.

 

13

--------------------------------------------------------------------------------


 

(ff)          Internal Control Over Financial Reporting and Internal Accounting
Controls.  The Company maintains (i) effective internal control over financial
reporting as defined in Rules 13a-15 and 15d-15 under the Exchange Act and
(ii) a system of internal accounting controls sufficient to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
general or specific authorizations; (B) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (C) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(gg)         Accounting System. The Company and its subsidiaries (i) make and
keep accurate books and records in all material respects and (ii) maintain
internal accounting controls that provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(hh)         No Material Weakness in Internal Controls.  Since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(ii)           No Significant Deficiency.  The Company is not aware of (A) any
significant deficiency in the design or operation of its internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls since the end of the Company’s most
recent audited fiscal year; or (B) any fraud, whether or not material, that
involves management or other employees of the Company or any subsidiary who have
a significant role in the Company’s internal controls.

 

(jj)           Insurance.  The Company and each of its subsidiaries carries, or
is covered by, insurance in such amounts and covering such risks as the Company
believes is adequate for the conduct of its business and the value of its
properties and is customary for companies engaged in similar industries.

 

(kk)         No Unlawful Payments.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and each of the Guarantors,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Company or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift,

 

14

--------------------------------------------------------------------------------


 

entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

(ll)           Compliance with Money Laundering Laws.  The operations of the
Company and its subsidiaries are and have been conducted at all times in
material compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any of the
Guarantors, threatened.

 

(mm)      No Conflicts with Sanctions Laws.  None of the Company, any of its
subsidiaries or, to the knowledge of the Company or any of the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any sanctions administered or enforced by
the U.S. Government, (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”)), or the
government of Canada or Israel (collectively, “Sanctions”); and the Company will
not directly or indirectly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity for the purpose of
financing the activities of any person that, at the time of such funding, is
subject to any Sanctions.

 

(nn)         Solvency.  On and immediately after the Closing Date, the Company
and each Guarantor (after giving effect to the issuance and sale of the
Securities, the issuance of the Guarantees and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent.  As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
present fair market value (and present fair saleable value) of the assets of
such entity is not less than the total amount required to pay the liabilities of
such entity on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) such entity is able to
realize upon its assets and pay its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business; (iii) assuming consummation of the issuance and sale of the
Securities and the issuance of the Guarantees as contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum, such entity does not
have, intend to incur or believe that it will incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature; (iv) such entity is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the

 

15

--------------------------------------------------------------------------------


 

industry in which such entity is engaged; and (v) such entity is not a defendant
in any civil action that would result in a judgment that such entity is or would
become unable to satisfy.

 

(oo)         Acquisition.   To the Company’s and the Guarantors’ knowledge, the
representations and warranties of the Citrus Entities contained in Article IV of
the Acquisition Agreement (as qualified therein and in the disclosure schedules
thereto) were, as of the date of the Acquisition Agreement, true and accurate in
all material respects.  To the Company’s and the Guarantors’ knowledge, the
Citrus Entities were not, as of the date of the Acquisition Agreement, in
default or breach, and no event has occurred that, with notice or lapse of time
or both, would constitute such default or breach, of the due performance or
observance of any term, agreement, covenant or condition contained in the
Acquisition Agreement, in each case expect to the extent that such default or
breach would not reasonably be expected to result in a Material Adverse Effect.

 

(pp)         No Restrictions on Subsidiaries.  No subsidiary is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary, except for any such
restrictions (a) contained in the Credit Agreement or (b) that will be permitted
by the Indenture.

 

(qq)         No Broker’s Fees.  Neither the Company nor any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against any of them
or any Initial Purchaser for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Securities.

 

(rr)           Rule 144A Eligibility.  On the Closing Date, the Securities will
not be of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(ss)          No Integration.  Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(tt)           No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers and their affiliates, as to which no
representation is made) has (i) solicited

 

16

--------------------------------------------------------------------------------


 

offers for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.

 

(uu)         Securities Law Exemptions.  Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or, until such
time as the Exchange Securities are issued pursuant to an effective registration
statement, to qualify the Indenture under the Trust Indenture Act.

 

(vv)         No Stabilization.  Neither the Company nor any of the Guarantors
has taken, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

(ww)       Industry Statistical and Market Data.  Nothing has come to the
attention of the Company or any Guarantor that has caused the Company or such
Guarantor to believe that the industry statistical and market-related data
included in the Time of Sale Information and the Offering Memorandum is not
based on or derived from sources that the Company and the Guarantors believe to
be reliable and accurate in all material respects.

 

(xx)         Sarbanes-Oxley Act.  The Company is, and after giving effect to the
offering and sale of the Securities will be, in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations of the Commission promulgated thereunder.

 

(yy)         Warren Management Corp. Warren Management Corp., a Delaware
corporation and an inactive subsidiary of the Company, has no assets,
indebtedness or liabilities.

 

4.             Further Agreements of the Company and the Guarantors.  The
Company and the Guarantors jointly and severally covenant and agree with each
Initial Purchaser that:

 

(a)           Delivery of Copies.  The Company will deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.

 

17

--------------------------------------------------------------------------------


 

(b)           Offering Memorandum, Amendments or Supplements.  Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum, the Company will
furnish to the Representatives and counsel for the Initial Purchasers a copy of
the proposed Offering Memorandum or such amendment or supplement for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.

 

(c)           Additional Written Communications.  Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Company and the Guarantors will furnish to the Representatives and counsel
for the Initial Purchasers a copy of such written communication for review and
will not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representatives reasonably object.

 

(d)           Notice to the Representatives.  The Company will advise the
Representatives promptly (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence of any event at any time prior to the completion of the initial
offering of the Securities as a result of which any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances existing when such Time of Sale
Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will use its reasonable best
efforts to obtain as soon as possible the withdrawal thereof.

 

(e)           Time of Sale Information.  If at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Time of Sale Information as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement the Time of Sale Information to comply with law, the
Company will promptly notify the Initial Purchasers thereof and promptly prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information as may be necessary so
that the statements in any of the Time of Sale Information as so amended or
supplemented will

 

18

--------------------------------------------------------------------------------


 

not, in the light of the circumstances under which they were made, be misleading
or so that any of the Time of Sale Information will comply with law.

 

(f)            Ongoing Compliance of the Offering Memorandum.  If at any time
prior to the completion of the initial offering of the Securities (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Company will promptly notify the Initial Purchasers thereof and promptly prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law.

 

(g)           Blue Sky Compliance.  The Company will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representatives shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that neither the Company nor any of the Guarantors shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(h)           Clear Market.  During the period from the date hereof through and
including the date that is 45 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representatives, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.

 

(i)            Use of Proceeds.  The Company will apply the net proceeds from
the sale of the Securities as described in each of the Time of Sale Information
and the Offering Memorandum under the heading “Use of Proceeds”.

 

(j)            Supplying Information.  While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)           DTC.   The Company will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

 

19

--------------------------------------------------------------------------------


 

(l)            No Resales by the Company.  The Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(m)          No Integration.  Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(n)           No General Solicitation or Directed Selling Efforts.  None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers and their affiliates, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)           No Stabilization.  Neither the Company nor any of the Guarantors
will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

5.             Certain Agreements of the Initial Purchasers.    Each Initial
Purchaser severally and not jointly hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) any written communication
that contains either (a) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (b) “issuer information” that was
included in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to
Section 4(c) above (including any electronic road show), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication relating to or that contains
the terms of the Securities and/or other information that was included in the
Time of Sale Information or the Offering Memorandum.

 

6.             Conditions of Initial Purchasers’ Obligations.  The obligation of
each Initial Purchaser to purchase Securities on the Closing Date as provided
herein is subject to the performance by the Company and each of the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

 

20

--------------------------------------------------------------------------------

 

(a)           Representations and Warranties.  The representations and
warranties of the Company and the Guarantors contained herein shall be true and
correct on the date hereof and on and as of the Closing Date; and the statements
of the Company, the Guarantors and their respective officers made in any
certificates delivered pursuant to this Agreement shall be true and correct on
and as of the Closing Date.

 

(b)           No Downgrade.  Subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization”, as
such term is defined under Section 3(a)(62) under the Exchange Act and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of the
Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).

 

(c)           No Material Adverse Effect.  No event or condition of a type
described in Section 3(d) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)           Officer’s Certificate.  The Representatives shall have received on
and as of the Closing Date a certificate of an executive officer of the Company
and of each Guarantor who has specific knowledge of the Company’s or such
Guarantor’s financial matters and is satisfactory to the Representatives
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company and the Guarantors in this Agreement are true and correct and that the
Company and the Guarantors have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraph (c) above.

 

(e)           Comfort Letters.  On the date of this Agreement and on the Closing
Date, Grant Thornton LLP shall have furnished to the Representatives, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
relating to the Company contained in each of the Time of Sale Information and
the Offering Memorandum; provided that the letter delivered on the

 

21

--------------------------------------------------------------------------------


 

Closing Date shall use a “cut-off” date no more than three business days prior
to the Closing Date.

 

(f)            Citrus and TLK Comfort Letters.      (i) On the date of this
Agreement and on the Closing Date, Richey May & Co. shall have furnished to the
Representatives, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representatives, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information relating to Citrus contained in each of the Time of Sale
Information and the Offering Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off” date no more than three business days
prior to the Closing Date.  (ii) On the date of this Agreement and on the
Closing Date, Hogan Taylor LLP shall have furnished to the Representatives, at
the request of the Company, letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information relating to TLK contained in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date shall use a “cut-off” date no more than three business days prior to the
Closing Date.

 

(g)           Opinion and 10b-5 Statement of Counsel for the Company. 
Thompson & Knight L.L.P., counsel for the Company, shall have furnished to the
Representatives, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representatives, to the effect
set forth in Annex D hereto.

 

(h)           Opinions of Local Counsel and General Counsel.  (i) Venable LLP,
Maryland counsel for the Company, shall have furnished to the Representatives,
at the request of the Company, their written opinion, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, to the effect set forth in Annex E hereto
and (ii)  Ellis Vickers, associate general counsel for the Company qualified to
practice law in New Mexico, shall have furnished to the Representatives, at the
request of the Company, his written opinion, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, to the effect set forth in Annex F hereto.

 

(i)            Opinion and 10b-5 Statement of Counsel for the Initial
Purchasers.  The Representatives shall have received on and as of the Closing
Date an opinion and 10b-5 statement, addressed to the Initial Purchasers, of
Simpson Thacher & Bartlett LLP, counsel for the Initial Purchasers, with respect
to such matters as the Representatives may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

 

22

--------------------------------------------------------------------------------


 

(j)            Reserve Letters.  On the date of this Agreement and on the
Closing Date, as the case may be, Netherland, Sewell & Associates, Inc. shall
have furnished to the Representatives, at the request of the Company, reserve
report confirmation letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, with respect to the Company and the Citrus
Entities, in form and substance reasonably satisfactory to the Representatives,
containing statements and information of the type customarily included in such
letters to underwriters with respect to the reserve and other operational
information contained in the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum.

 

(k)           Registration Rights Agreement.  The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of the Company and each of
the Guarantors.

 

(l)            Transactions.    Concurrently with or prior to the Closing Date,
the Transactions shall have been consummated in a manner consistent in all
material respects with the description thereof in the Time of Sale Information
and the Offering Memorandum.

 

(m)          DTC.  The Securities shall be eligible for clearance and settlement
through DTC.

 

(n)           Indenture and Securities.  The Indenture shall have been duly
executed and delivered by a duly authorized officer of the Company, each of the
Guarantors and the Trustee, and the Securities shall have been duly executed and
delivered by a duly authorized officer of the Company and duly authenticated by
the Trustee.

 

(o)           Additional Documents.  On or prior to the Closing Date, the
Company and the Guarantors shall have furnished to the Representatives such
further certificates and documents as the Representatives may reasonably
request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.             Indemnification and Contribution.

 

(a)           Indemnification of the Initial Purchasers.  The Company and each
of the Guarantors jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, its affiliates, directors and officers and each person,
if any, who controls such Initial Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses reasonably incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto)

 

23

--------------------------------------------------------------------------------


 

or any omission or alleged omission to state therein a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use therein, it being understood and agreed
that the only such information furnished by any Initial Purchaser consists of
the information described as such in Section 7(b) hereof.

 

(b)           Indemnification of the Company and the Guarantors.  Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of the Guarantors, each of their respective directors and officers
and each person, if any, who controls the Company or any of the Guarantors
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Initial Purchaser furnished to the Company
in writing by such Initial Purchaser through the Representatives expressly for
use in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following paragraphs in the Preliminary
Offering Memorandum and the Offering Memorandum: the third paragraph, the fourth
and fifth sentences of the ninth paragraph and the eleventh paragraph under the
caption “Plan of Distribution.”

 

(c)           Notice and Procedures.  If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above.  If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred.  In any such proceeding, any Indemnified Person shall
have the right to retain its

 

24

--------------------------------------------------------------------------------


 

own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be reimbursed as they are incurred.  Any such separate firm for any
Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by the
Representatives and any such separate firm for the Company, the Guarantors,
their respective directors and officers and any control persons of the Company
and the Guarantors shall be designated in writing by the Company.  The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment.  No Indemnifying Person shall, without
the written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnification could have been sought hereunder
by such Indemnified Person, unless such settlement (x) includes an unconditional
release of such Indemnified Person, in form and substance reasonably
satisfactory to such Indemnified Person, from all liability on claims that are
the subject matter of such proceeding and (y) does not include any statement as
to or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Person.

 

(d)           Contribution.  If the indemnification provided for in paragraph
(a) or (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same

 

25

--------------------------------------------------------------------------------


 

respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Securities and the total discounts and
commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities.  The relative fault of the Company and the Guarantors on the one
hand and the Initial Purchasers on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any Guarantor or by the
Initial Purchasers and the parties’ intent and their relative knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e)           Limitation on Liability.  The Company, the Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above.  The amount paid or payable by an
Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)            Non-Exclusive Remedies.  The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

8.             Termination.  This Agreement may be terminated in the absolute
discretion of the Representatives, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date
(a) trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the NASDAQ Global Market; (b) trading of any securities
issued or guaranteed by the Company or any of the Guarantors shall have been
suspended on any exchange or in any over-the-counter market; (c) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities; or (d) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets or any calamity or
crisis, either within or outside the United States, that, in the judgment of the
Representatives, is material and adverse and makes it impracticable or

 

26

--------------------------------------------------------------------------------


 

inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

9.             Defaulting Initial Purchaser.

 

(a)           If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Securities on such
terms.  If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes.  As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

(b)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of

 

27

--------------------------------------------------------------------------------


 

expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

 

(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.          Payment of Expenses.

 

(a)           Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any necessary
transfer and other stamp taxes payable in that connection; (ii) the costs
incident to the preparation and printing of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including any amendment or supplement thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Company in connection with any “road show” presentation
to potential investors, provided, however, that the Initial Purchasers shall
bear one half of the cost associated with any aircraft chartered with the
consent of the Company.

 

(b)           If (i) this Agreement is terminated pursuant to Section 8(b),
(ii) the Company for any reason is unable to perform its obligations or to
fulfill any condition hereunder or (iii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement (in each
case, other than by reason of any action or default by any of the Intiial
Purchasers), the Company and each of the Guarantors jointly and severally agree
to reimburse the Initial Purchasers for all out-of-pocket costs and expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby provided, however that (i) such costs and expenses shall not
exceed $162,500 in the aggregate without the Company’s consent, which consent
shall not be unreasonably withheld, and (ii) the Company and the Guarantors
shall not be obligated to reimburse expenses for any defaulting Initial
Purchaser pursuant to Section 9.

 

28

--------------------------------------------------------------------------------


 

11.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and the officers and directors and any controlling persons
referred to herein, and the affiliates of each Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

12.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

 

13.          Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act, provided, however, that Warren Management
Corp. shall not constitute a subsidiary for the purposes of this Agreement,
other than the last sentence of Section 3(e) and Section 3(xx) hereof; (d) the
term “Exchange Act” means the Securities Exchange Act of 1934, as amended; and
(e) the term “written communication” has the meaning set forth in Rule 405 under
the Securities Act.

 

14.          Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

15.          Miscellaneous.

 

(a)           Authority of the Representatives.  Any action by the Initial
Purchasers hereunder may be taken by BMO Capital Markets Corp. on behalf of the
Initial Purchasers, and any such action taken by BMO Capital Markets Corp. shall
be binding upon the Initial Purchasers.

 

(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representatives c/o BMO Capital Markets Corp.,
3 Times Square, 28th Floor, New

 

29

--------------------------------------------------------------------------------


 

York, New York 10036 (fax: (212) 702-1885) Attention: J.J. McHale, with a copy
to the Legal Department (fax: (212) 702-1205), Jefferies LLC, 520 Madison
Avenue, New York, New York 10022, Attention: General Counsel and Wells Fargo
Securities, LLC, 550 South Tryon Street, 5th Floor, Charlotte, North Carolina
28202 (fax: (704) 410-4874 with such fax to be confirmed by telephone to (704)
383-0550); Attention: Capital Markets Counsel]), with a copy to D. Rhett
Brandon, Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York 10017 (fax: 212-455-2502).  Notices to the Company and the Guarantors shall
be given to them at Warren Resources, Inc., 1114 Ave of the Americas, New York,
New York, 10036, (fax: (212) 697-9466); Attention: David Fleming, with a copy to
Alan Baden, Thompson & Knight L.L.P., 333 Clay Street, Suite 3300, Houston,
Texas 77002 (fax: 832-397-8044).

 

(c)           Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(d)           Submission to Jurisdiction.  The Company and each of the
Guarantors hereby submit to the exclusive jurisdiction of the competent U.S.
federal and New York state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.  The Company and each of the Guarantors
waive any objection which they may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts.  Each of the Company and the
Guarantors agrees that final judgment in any such suit, action or proceeding
brought in such court shall be conclusive and binding upon the Company and each
Guarantor, as applicable, and may be enforced in any court to the jurisdiction
of which Company and each Guarantor, as applicable, is subject by a suit upon
such judgment.

 

(e)           Waiver of Jury Trial.  Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.

 

(f)            Counterparts.  This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.

 

(g)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(h)           Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

30

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

 

By

/s/ Philip A. Epstein

 

 

Title: Philip A. Epstein

 

 

Name: Chief Executive Officer

 

 

 

 

 

WARREN E&P, INC.

 

 

 

 

 

By

/s/ Philip A. Epstein

 

 

Title: Philip A. Epstein

 

 

Name: Chief Executive Officer

 

 

 

 

 

 

 

WARREN RESOURCES OF CALIFORNIA, INC.

 

 

 

 

 

 

 

By

/s/ Philip A. Epstein

 

 

Title: Philip A. Epstein

 

 

Name: Chief Executive Officer

 

 

 

 

 

 

 

WARREN MARCELLUS LLC

 

 

 

 

 

 

 

By

/s/ Philip A. Epstein

 

 

Title: Philip A. Epstein

 

 

Name: Chief Executive Officer

 

31

--------------------------------------------------------------------------------


 

Accepted: August 6, 2014

 

 

 

 

 

BMO CAPITAL MARKETS CORP.

 

 

 

 

 

 For itself and on behalf of the

 

 

 several Initial Purchasers listed

 

 

 in Schedule 1 hereto.

 

 

 

 

 

 

 

 

By

/s/ Tom Dale

 

Authorized Signatory

 

 

 

 

 

 

 

 

JEFFERIES LLC

 

 

 

 

 

 For itself and on behalf of the

 

 

 several Initial Purchasers listed

 

 

 in Schedule 1 hereto.

 

 

 

 

 

 

 

 

By

/s/ Stephen Straty

 

Authorized Signatory

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

 

 For itself and on behalf of the

 

 

 several Initial Purchasers listed

 

 

 in Schedule 1 hereto.

 

 

 

 

 

 

 

 

By

/s/ Jeff Gore

 

Authorized Signatory

 

 

 

32

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

BMO Capital Markets Corp.

 

$

210,000,000

 

Jefferies LLC

 

22,500,000

 

Wells Fargo Securities, LLC

 

22,500,000

 

Capital One Securities, Inc.

 

10,500,000

 

U.S. Bancorp Investments, Inc.

 

10,500,000

 

BOSC, Inc.

 

6,000,000

 

Comerica Securities, Inc.

 

6,000,000

 

KeyBanc Capital Markets Inc.

 

6,000,000

 

Santander Investment Securities Inc.

 

6,000,000

 

Total

 

$

300,000,000

 

 

33

--------------------------------------------------------------------------------


 

Schedule 2

 

Guarantors

 

Warren E&P, Inc.

Warren Resources of California, Inc.

Warren Marcellus LLC

 

34

--------------------------------------------------------------------------------


 

Schedule 3

 

Subsidiaries

 

Entity Name

 

Jurisdiction of Incorporation or 
Formation

Warren E&P, Inc.

 

New Mexico

Warren Resources of California, Inc.

 

California

Warren Energy Services, LLC

 

Delaware

Warren Management Corp.

 

Delaware

Warren Marcellus LLC

 

Delaware

 

35

--------------------------------------------------------------------------------


 

ANNEX A

 

a.                                      Additional Time of Sale Information

 

1.                                      Term sheet containing the terms of the
Securities, substantially in the form of Annex B.

 

36

--------------------------------------------------------------------------------

 

ANNEX B

 

Pricing Term Sheet, dated August 6, 2014

to Preliminary Offering Memorandum dated July 25, 2014

Strictly Confidential

 

[g175146ks09i001.jpg]

 

Warren Resources, Inc.

 

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum of Warren Resources, Inc., dated July 25, 2014
(the “Preliminary Offering Memorandum”). The information in this pricing term
sheet supplements the Preliminary Offering Memorandum and updates and supersedes
the information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum. Terms
used and not defined herein have the meanings assigned in the Preliminary
Offering Memorandum.

 

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only to (1) “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:

 

Warren Resources, Inc.

Security description:

 

9.000% Senior Notes due 2022

Distribution:

 

144A/Regulation S with Registration Rights as set forth in the Preliminary
Offering Memorandum

Size:

 

$300,000,000

Gross proceeds:

 

$295,851,000

Maturity:

 

August 1, 2022

Coupon:

 

9.000%

Issue price:

 

98.617% of face amount, plus accrued interest from August 11, 2014 if any.

Yield to maturity:

 

9.25%

Benchmark treasury:

 

UST 1.75% due May 15, 2022

Spread to benchmark treasury:

 

+700 basis points

Interest Payment Dates:

 

February 1 and August 1, commencing February 1, 2015

Record dates:

 

January 15 and July 15 of each year

Equity clawback:

 

Up to 35% at 109.000% prior to August 1, 2017

Optional redemption:

 

 

 

 

Make-whole call @ T+50 bps prior to August 1, 2017 then:

 

37

--------------------------------------------------------------------------------


 

 

 

On or after:

 

Price:

 

 

 

 

August 1, 2017

 

106.750

%

 

 

 

August 1, 2018

 

104.500

%

 

 

 

August 1, 2019

 

102.250

%

 

 

 

August 1, 2020 and thereafter

 

100.000

%

 

 

 

 

Change of control:

 

Puttable at 101% of principal plus accrued and unpaid interest

Trade date:

 

August 6, 2014

Settlement date:

 

August 11, 2014 (T+3)

CUSIP:

 

144A: 93564A AM2

Reg S: U93528 AB0

ISIN:

 

144A: US93564AAM27

Reg S: USU93528AB08

Denominations/Multiple:

 

2,000 x 1,000

Ratings*:

 

S&P: B-

Moody’s: Caa1

Joint Bookrunners:

 

BMO Capital Markets Corp.

Jefferies LLC

Wells Fargo Securities, LLC

 

 

 

Co-Managers:

 

Capital One Securities, Inc.

U.S. Bancorp Investments, Inc.

BOSC, Inc.

Comerica Securities, Inc.

KeyBanc Capital Markets Inc.

Santander Investment Securities Inc.

 

 

 

Additional comments:

 

 

 

Summary—Summary Historical and Pro Forma Combined Financial and Other Data

 

The pro forma lease operating expense and taxes figure for the three months
ended March 31, 2013 is changed from 10,714 to 11,714.

 

Summary—Summary Historical and Pro Forma Combined Financial and Other Data

 

The pro forma unrealized hedging gain for the three months ended March 31, 2014
is changed from 807 to (807) and the pro forma unrealized hedging gain for the
twelve months ended March 31, 2014 is changed from 125 to (125).

 

Business—Oil and Natural Gas Acreage

 

The total developed net acreage position is changed from 25,504 to 23,504.

 

Warren Resources, Inc.—Unaudited Pro Forma Consolidated Financial
Statements—Consolidated Statements of Operations for the three months ended
March 31, 2014

 

Lease operating expense and taxes for Citrus Energy Corp. Historical is changed
from 4,472,018 to 4,742,018 and depreciation, depletion and amortization for TLK
Partners LLC Historical is changed from 596,75 to 596,275.

 

Warren Resources, Inc.—Audited Consolidated Financial Statements—Consolidated
Statement of Stockholders’ Equity years ended December 31, 2013, 2012 and 2011

 

38

--------------------------------------------------------------------------------


 

Total comprehensive income for the year ended December 31, 2011 is changed from
21,7 to 21,758.

 

TLK Partners LLC—Audited Financial Statements—Supplemental Unaudited Natural Gas
Information—Changes in Standardized Measure of Discounted Future Net Cash Flows

 

The purchase of minerals in place for the year ended December 31, 2012 is
changed from 39,572,000 to 25,040,000 and net changes in development costs is
changed from (14,532,000) to —.

 

--------------------------------------------------------------------------------

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
as amended, and outside the United States solely to Non-U.S. persons as defined
under Regulation S.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded.  Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

ANNEX C

 

39

--------------------------------------------------------------------------------


 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been registered under the Securities Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in transactions not
subject to, the registration requirements of the Securities Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     Such Initial Purchaser has offered and
sold the Securities, and will offer and sell the Securities, (A) as part of
their distribution at any time and (B) otherwise until 40 days after the later
of the commencement of the offering of the Securities and the Closing Date, only
in accordance with Regulation S under the Securities Act (“Regulation S”) or
Rule 144A or any other available exemption from registration under the
Securities Act.

 

(ii)                                  None of such Initial Purchaser or any of
its affiliates or any other person acting on its or their behalf has engaged or
will engage in any directed selling efforts with respect to the Securities, and
all such persons have complied and will comply with the offering restrictions
requirement of Regulation S.

 

(iii)                               At or prior to the confirmation of sale of
any Securities sold in reliance on Regulation S, such Initial Purchaser will
have sent to each distributor, dealer or other person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the distribution compliance period a confirmation or notice to substantially the
following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 

(iv)                              Such Initial Purchaser has not and will not
enter into any contractual arrangement with any distributor with respect to the
distribution of the Securities, except with its affiliates or with the prior
written consent of the Company.

 

40

--------------------------------------------------------------------------------


 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

41

--------------------------------------------------------------------------------

 

ANNEX D

 

FORM OF T&K OPINION

 

 

 

THOMPSON & KNIGHT LLP

 

 

AUSTIN

ATTORNEYS AND COUNSELORS

DALLAS

 

FORT WORTH

THREE ALLEN CENTER

HOUSTON

333 CLAY STREET · SUITE 3300

LOS ANGELES

HOUSTON, TEXAS  77002

NEW YORK

713.654.8111

SAN FRANCISCO

FAX 713.654.1871

--------------------------------------------------------------------------------



www.tklaw.com

ALGIERS

 

LONDON

 

MONTERREY

 

PARIS

 

 

August     , 2014

 

 

 

BMO Capital Markets Corp.,

Jefferies LLC and

Wells Fargo Securities, LLC, as representative of

the Initial Purchasers (as defined below)

c/o BMO Capital Markets Corp.

3 Times Square, 28th Floor

New York, New York 10036

 

Ladies and Gentlemen:

 

We have acted as special counsel for Warren Resources, Inc., a Maryland
corporation (the “Company”), in connection with the transactions contemplated by
the Purchase Agreement dated as of                  , 2014 (the “Purchase
Agreement”) between the Company, Warren E&P, Inc., a New Mexico corporation
(“Warren E&P”), Warren Resources of California, Inc., a California corporation
(“Warren California”), Warren Marcellus LLC, a Delaware limited liability
company (“Warren Marcellus”), and you, as representatives of the initial
purchasers listed in Schedule 1 thereto (the “Initial Purchasers”).  This
opinion letter is furnished to you solely for purposes of complying with the
requirements of Section 6(g) of the Purchase Agreement.

 

In this opinion letter:

 

(a)                                 The Company, Warren E&P, Warren California
and Warren Marcellus are referred to as the “Relevant Parties”, and

 

(b)                                 Warren Energy Services, LLC and Warren
Marcellus are referred to as the “Delaware Entities”.

 

42

--------------------------------------------------------------------------------


 

In connection with this opinion letter, we have examined original counterparts
or copies of original counterparts of the following documents:

 

(a)                                 The Purchase Agreement.

 

(b)                                 The Indenture dated as of August     , 2014
(including the guarantee included in Article 10 thereof, the “Indenture”) among
the Relevant Parties and U.S. Bank National Association (“US Bank”), as trustee
(the “Trustee”).

 

(c)                                  The    .      % Senior Notes due 2022
issued today by the Company (the “Notes”).

 

(d)                                 The Registration Rights Agreement dated as
of the date hereof (the “Registration Rights Agreement”) between the Company,
Warren E&P, Warren California, Warren Marcellus and you.

 

(e)                                  The Preliminary Offering Memorandum dated
July     , 2014 (the “Preliminary Offering Memorandum”) relating to the offering
of the Notes (together with the documents and pricing information set forth in
Annexes A and B to the Purchase Agreement, the “Pricing Disclosure Package”).

 

(f)                                   The Offering Memorandum dated             
    , 2014 (the “Offering Memorandum”) relating to the offering of the Notes.

 

The documents listed in items (a) through (d) above and any    .      % Senior
Notes due 2022 that may be issued in accordance with any exchange offer pursuant
to the Registration Rights Agreement  (the “Exchange Notes”) are referred to
collectively herein as the “Transaction Documents”, and the Transaction
Documents other than the Purchase Agreement are referred to collectively herein
as the “Opinion Documents”.  We have also examined originals or copies of such
other records of the Relevant Parties, certificates of public officials and of
officers of the Relevant Parties and agreements and other documents as we have
deemed necessary, subject to the assumptions set forth below, as a basis for the
opinions expressed below.

 

In rendering the opinions expressed below, we have assumed:

 

(i)                                     The genuineness of all signatures.

 

(ii)                                  The authenticity of the originals of the
documents submitted to us.

 

(iii)                               The conformity to authentic originals of any
documents submitted to us as copies.

 

(iv)                              As to matters of fact, the truthfulness of the
representations made or otherwise incorporated in the Purchase Agreement and the
other Transaction Documents and representations and statements made in
certificates of public officials and officers of the Relevant Parties and the
Delaware Entities.

 

43

--------------------------------------------------------------------------------


 

(v)                                 That the Opinion Documents constitute valid,
binding and enforceable obligations of each party thereto (other than the
Relevant Parties party thereto).

 

(vi)                              That:

 

(A)                               Each of the Company and Warren E&P is an
entity duly organized and validly existing under the laws of the jurisdiction of
its organization.

 

(B)                               Each of the Company and Warren E&P has full
power to execute, deliver and perform the Opinion Documents to which it is a
party and has duly executed and delivered (except to the extent Applicable Laws
are applicable to such execution and delivery) such Opinion Documents.

 

(C)                               The execution, delivery and performance by the
Company and Warren E&P of the Opinion Documents to which it is a party have been
duly authorized by all necessary action (corporate or otherwise) and do not
contravene its articles or certificate of incorporation or bylaws.

 

(D)                           The execution, delivery and performance by each
Relevant Party of the Opinion Documents to which it is a party do not:

 

(1)                                 Except with respect to Applicable Laws (and
(I) the laws, rules and regulations referred to in qualifications (a)(i) and
(ii), insofar as they relate to our opinions in paragraphs 1, 2, 3 and 7(a) and
(II) the laws, rules and regulations referred to in paragraphs 6, 7(c), 8, 9 and
10, insofar as they relate to the matters referred to therein) violate any law,
rule or regulation applicable to it, or

 

(2)                                 result in any conflict with or breach of any
agreement or document binding on it (other than any Applicable Contract (as
defined below), to the extent we opine thereon in paragraph 7(b)) of which the
addressee hereof or any Initial Purchaser has knowledge, has received notice or
has reason to know.

 

(E)                                Except as required by Applicable Laws (and
(I) the laws, rules and regulations referred to in qualifications (a)(i) and
(ii), insofar as they relate to our opinions in paragraphs 1, 2, 3 and 7(a) and
(II) the laws, rules and regulations referred to in paragraphs 6, 7(c), 8, 9 and
10, insofar as they relate to the matters referred to therein), no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body or (to the extent the same is required
under any agreement or document binding on it of which an addressee hereof has
knowledge, has received notice or has reason to know, other than any Applicable
Contract, to the extent we opine thereon in paragraph 7(b)) any other third
party is required for the due execution, delivery or performance by any Relevant
Party of any Opinion Document to which it is a party or, if any such
authorization, approval, action, notice or filing is required, it has been duly
obtained, taken, given or made and is in full force and effect.

 

44

--------------------------------------------------------------------------------


 

(F)                                 No Relevant Party was induced by fraud to
enter into any Opinion Document.

 

We have not independently established the validity of the foregoing assumptions.

 

“Applicable Laws” means those laws, rules and regulations of the State of New
York, and the federal laws, rules and regulations of the United States of
America, that in our experience are normally applicable to the Relevant Parties,
the Transaction Documents or transactions of the type contemplated by the
Transaction Documents.  However, the term “Applicable Laws” does not include:

 

(i)                                     Any state or federal laws, rules or
regulations relating to:  (A) pollution or protection of the environment;
(B) zoning, land use, building or construction; (C) occupational safety and
health or other similar matters; (D) labor or employee rights or benefits,
including without limitation the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the Fair Labor Standards Act, as amended;
(E) the regulation of utilities; (F) antitrust and trade regulation; (G) tax;
(H) securities, including without limitation federal and state securities laws,
rules or regulations and the Investment Company Act of 1940, as amended (the
“Investment Company Act”); (I) corrupt practices, including without limitation
the Foreign Corrupt Practices Act of 1977, as amended, and the Currency and
Foreign Transactions Reporting Act of 1970, as amended; (J) insurance; (K) the
Dodd-Frank Wall Street Reform and Consumer Protection Act; and (L) copyrights,
patents, service marks and trademarks.

 

(ii)                                  Any laws, rules or regulations of any
county, municipality or similar political subdivision or any agency or
instrumentality thereof.

 

(iii)                               Any laws, rules or regulations that are
applicable to the Relevant Parties, the Transaction Documents or such
transactions solely because such laws, rules or regulations are part of a
regulatory regime applicable to any party to the Purchase Agreement or any of
its affiliates because of the specific assets or business of such other party or
such affiliate.

 

Based upon the foregoing, and subject to the qualifications and limitations
herein set forth, we are of the opinion that:

 

1.                                      (a)                                
Warren California is a corporation that is validly existing and in good standing
under the laws of the State of California.

 

(b)                                 Each Delaware Entity is a limited liability
company that is validly existing and in good standing under the laws of the
State of Delaware.

 

2.                                      Based solely on certificates of public
officials, each entity listed in Section B of Schedule I was duly qualified or
licensed to do business and is in good standing as a foreign corporation in each
jurisdiction listed in such Section with respect to it as of the respective
dates specified in such Schedule.

 

3.                                      (a)                                 Each
of Warren California and Warren Marcellus:

 

45

--------------------------------------------------------------------------------


 

(i)                                     has the corporate power to execute,
deliver and perform the Transaction Documents to which it is a party;

 

(ii)                                  has taken all corporate action necessary
to authorize the execution, delivery and performance of such Transaction
Documents; and

 

(iii)                               has duly executed and delivered such
Transaction Documents.

 

(b)                                 Each of the Company, Warren E&P and Warren
Marcellus has duly executed and delivered the Transaction Documents to which it
is a party, to the extent that Applicable Laws are applicable to such execution
and delivery.

 

(c)                                  Each of Warren California and each Delaware
Entity has the corporate or limited liability company power and authority, as
applicable, to carry on its business and to own, lease and operate its
properties and assets, in each case as described in the Preliminary Offering
Memorandum and the Offering Memorandum.

 

4.                                      (a)                                
Assuming the due authentication of the Notes by the Trustee in accordance with
the Indenture and payment for the Notes by the Initial Purchasers in accordance
with the Purchase Agreement, the Notes will be the valid and binding obligations
of the Company, enforceable against it in accordance with its terms and entitled
to the benefits of the Indenture.

 

.(b)                              Assuming the due issuance, execution and
authentication of the Exchange Notes in accordance with the Registration Rights
Agreement and the Indenture, the Exchange Notes will be the valid and binding
obligations of the Company, enforceable against it in accordance with their
terms and entitled to the benefits of the Indenture.

 

5.                                      Each of the Indenture and the
Registration Rights Agreement constitutes the valid and binding obligation of
each Relevant Party, enforceable against it in accordance with its terms.

 

6.                                      The form of the Indenture complies with
the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).

 

7.                                      The execution and delivery by each
Relevant Party of the Transaction Documents to which it is a party do not, and
the performance by each Relevant Party of its obligations thereunder will not:

 

(a)                                 in the case of Warren California, violate
its articles of incorporation or bylaws;

 

(b)                                 in the case of Warren Marcellus, violate its
certificate of formation or limited liability company agreement;

 

breach or result in a default or the creation of any lien under any agreement or
instrument listed in Section C of Schedule I hereto (the “Applicable Contracts”)
(except that we express no opinion with respect to financial covenants and other
similar provisions in any Applicable Contract requiring financial calculations
or determinations to ascertain compliance) or any order,

 

46

--------------------------------------------------------------------------------


 

writ, judgment, injunction, decree, determination or award listed in Section D
of Schedule I hereto; or

 

(d)                                 result in a violation by any Relevant Party
of any Applicable Laws or Regulation X of the Board of Governors of the Federal
Reserve System.

 

8.                                      No authorization, approval or other
action by, and no notice to or filing with, any United States federal or New
York governmental authority or regulatory body, or any third party that is a
party to any Applicable Contract, is required under Applicable Laws for the due
execution, delivery or performance by any Relevant Party of any Transaction
Document to which it is a party, except:

 

(a)                                 as may be required under the Securities Act
of 1933, as amended (the “Securities Act”), and the Trust Indenture Act in
connection with the registration statement described in the Pricing Disclosure
Package and the Offering Memorandum and contemplated by the Registration Rights
Agreement, and

 

(b)                                 that we express no opinion with respect to
authorizations, approvals, actions, notices and filings  that may be required in
connection with financial covenants and other similar provisions in any
Applicable Contract requiring financial calculations or determinations to
ascertain compliance.

 

9.                                      No Relevant Party is, or as a result of
the transactions contemplated by the Transaction Documents will be,  required to
register as an investment company under the Investment Company Act.

 

10.                               Based upon the representations, warranties and
agreements of the Company, Warren E&P, Warren California and Warren Marcellus
and the Initial Purchasers in the Purchase Agreement, it is not necessary in
connection with the offer and sale of the Notes or the guarantees of the
Relevant Parties (other than the Company) contained in Article 10 of the
Indenture to the Initial Purchasers under the Purchase Agreement, or in
connection with the initial offer, resale or delivery of the Notes and such
guarantees by the Initial Purchasers in the manner contemplated by the Purchase
Agreement, to register the Notes or such guarantees under the Securities Act, or
to qualify the Indenture under the Trust Indenture Act, except for any
registration or qualification of the Notes that may be required in connection
with the exchange offer contemplated by the Preliminary Offering Memorandum, the
Offering Memorandum and the Registration Rights Agreement, it being understood
that no opinion is expressed as to any subsequent resale of any Notes or any
such guarantees.

 

11.                               The statements set forth under the headings
“Description of Other Indebtedness”, “Description of Notes”, “Exchange Offer;
Registration Rights” and “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum, in each case insofar as such statements
purport to summarize the terms of the documents referred to therein, accurately
summarize such documents in all material respects.

 

12.                               The statements set forth under the headings
“Certain United States Federal Income Tax Considerations” and “Certain ERISA
Considerations” in the Preliminary Offering Memorandum and the Offering
Memorandum, in each case insofar as such statements constitute summaries of
legal matters referred to therein, accurately summarize in all material respects
the legal matters referred to therein.

 

47

--------------------------------------------------------------------------------


 

The opinions set forth above are subject to the following qualifications and
exceptions:

 

(a)                                 Our opinions are limited to Applicable Laws,
and also include:

 

(i)                                     in the case of our opinions in
paragraphs 1(b), 3(c) and 7(b), the Delaware Limited Liability Company Act, but
only to the extent based on our review thereof, without consideration of any
judicial or administrative interpretation thereof;

 

(ii)                                  in the case our opinions in paragraphs
1(a), 3(a) and (c) and 7(a), the California Corporations Code, but only to the
extent based on our review thereof, without consideration of any judicial or
administrative interpretation thereof;

 

(ii)                                  in the case of our opinion in paragraph 2,
to the limited extent set forth therein, the law of the states referred to in
Section B of Schedule I;

 

(iii)                               in the case of our opinions in paragraphs 6,
8 and 10, the Trust Indenture Act;

 

(iv)                              in the case of our opinion in paragraph 7(d),
Regulation X of the Board of Governors of the Federal Reserve System;

 

(v)                                 in the case of our opinion in paragraph 9,
the Investment Company Act;

 

(vi)                              in the case of our opinions in paragraphs 8
and 10, the Securities Act; and

 

(vii)                           in the case of our opinion in paragraph 12,
ERISA and the Internal Revenue Code of 1986, as amended,

 

and we do not express any opinion herein concerning any other laws.  Without
derogating from the limitation on the scope of our opinion in this qualification
(a), we note that we express no opinion in paragraph 7(d) or 8 with respect to
the blue-sky laws of any jurisdiction in the United States or any federal or
state anti-fraud laws, rules or regulations.

 

Our opinions are subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, receivership, moratorium or similar laws affecting the rights
and remedies of creditors generally.

 

(c)                                  Our opinions are subject to general
principles of equity exercisable in the discretion of a court (including without
limitation obligations and standards of good faith, fair dealing, materiality
and reasonableness and defenses relating to unconscionability or to
impracticability or impossibility of performance).

 

(d)                                 We express no opinion with respect to the
enforceability of

 

(i)                                     Indemnification provisions, or of
waiver, release or exculpation provisions, contained in the Transaction
Documents referred to therein to the extent that enforcement thereof is contrary
to public policy regarding the indemnification against or release or exculpation
of

 

48

--------------------------------------------------------------------------------


 

criminal violations, intentional harm, violations of securities laws or acts of
gross negligence or willful misconduct or to the extent that the same relate to
punitive damages.

 

(ii)                                  Any waiver of rights or defenses of a
guarantor by Warren E&P, Warren California or Warren Marcellus in Article 10 of
the Indenture.

 

(iii)                               Section 10.2(a) of the Indenture.

 

(e)                                  With respect to our opinion in paragraph 1,
we have relied exclusively upon the certificates of public officials described
in Section A of Schedule I hereto.

 

In the course of our acting as counsel to the Company in connection with the
preparation of the Offering Memorandum, we reviewed the Pricing Disclosure
Package and the Offering Memorandum and participated in conferences with
officers and other representatives of the Company, Warren E&P, Warren
California, Warren Marcellus and the Citrus Entities (as defined in the Purchase
Agreement), representatives of the Initial Purchasers and counsel for the
Initial Purchasers, and representatives of the independent public accountants
for the Company and the Citrus Entities at which the contents of the Pricing
Disclosure Package and the Offering Memorandum and related matters were
discussed.  We did not participate in the preparation of any documents filed by
the Company or any Citrus Entity with the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended, and incorporated by
reference in or otherwise used in the preparation of the Pricing Disclosure
Package or the Offering Memorandum.  The purpose of our professional engagement
was not to establish or confirm factual matters set forth in Pricing Disclosure
Package or the Offering Memorandum, and we have not undertaken to verify
independently any of such factual matters.  Moreover, many of the determinations
required to be made in the preparation of the Pricing Disclosure Package and the
Offering Memorandum involve matters of a non-legal nature.  Subject to the
foregoing, we confirm to you, on the basis of the information we gained in the
course of performing the services referred to above, nothing came to our
attention that caused us to believe that:

 

the Pricing Disclosure Package, as of   :        .m., eastern time on
August     , 2014, contained any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or

 

(b)                                 the Offering Memorandum, as of its date and
as of the date hereof, contained or contains any untrue statement of a material
fact or omitted or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

 

provided that we do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Pricing Disclosure Package or the
Offering Memorandum (except as otherwise specifically stated in paragraphs 11
and 12), and we do not express any belief with respect to, the financial
statements, related notes or schedules or other financial data, data related to
oil and gas reserves and prospects or production data or related geological
data, statistical data derived from such financial data or from data related to
oil and gas reserves and prospects, acreage and well counts or

 

49

--------------------------------------------------------------------------------


 

production data or related geological data, or accounting data contained in or
omitted from the Pricing Disclosure Package or the Offering Memorandum.

 

This opinion letter is rendered to you in connection with the transactions
contemplated by the Transaction Documents.  Without our prior written consent,
this opinion letter may not be relied upon by any person other than you and the
other Initial Purchasers (except that US Bank, in its individual capacity and
not as the Trustee, also may rely on paragraphs 3 through 8 of this opinion
letter, subject to the same limitations and qualifications contained herein as
are applicable to you and the other Initial Purchasers) or by you, the other
Initial Purchasers or US Bank for any other purpose.

 

This opinion letter has been prepared, and is to be understood, in accordance
with customary practice of lawyers who regularly give and lawyers who regularly
advise recipients regarding opinions of this kind, is limited to the matters
expressly stated herein and is provided solely for purposes of complying with
the requirements of the Purchase Agreement, and no opinions may be inferred or
implied beyond the matters expressly stated herein.  The opinions expressed
herein are rendered and speak only as of the date hereof and we specifically
disclaim any responsibility to update such opinions subsequent to the date
hereof or to advise you of subsequent developments affecting such opinions.  We
note that we only represent the Relevant Parties and their affiliates with
respect to specific transactions, including the transactions contemplated by the
Transaction Documents, and we are not general outside counsel for the Relevant
Parties and their affiliates.

 

 

Respectfully submitted,

 

AB/RHS/AMD/JWH/OPC/RDA/JL

 

50

--------------------------------------------------------------------------------

 

SCHEDULE I

 

SECTION A
CERTIFICATES OF PUBLIC OFFICIALS

 

Relevant Party

 

State

 

Type of Certificate

 

Date of 
Certificate

Warren Energy Services, LLC

 

Delaware

 

Existence and Good Standing

 

                  , 2014

Warren Marcellus, LLC

 

Delaware

 

Existence and Good Standing

 

                  , 2014

Warren California

 

California

 

Status

 

                  , 2014

 

SECTION B
STATES WHERE QUALIFIED TO DO BUSINESS

 

Relevant Party

 

State

 

Date of Certificate

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

51

--------------------------------------------------------------------------------


 

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

 

 

 

          , 2014

 

52

--------------------------------------------------------------------------------


 

SECTION C
APPLICABLE CONTRACTS

 

1.                                      Amended and Restated Credit Agreement
dated as of November 19, 2007 among Warren Resources, Inc., as Borrower, Certain
Subsidiaries of Borrower, as Guarantors, Merrill Lynch Capital, a Division of
Merrill Lynch Business Financial Services Inc., as Administrative Agent, as a
Lender and as Sole Bookrunner and Sole Lead Arranger, and the additional Lenders
party thereto

 

2.                                      First Amendment to Amended and Restated
Credit Agreement dated as of May 12, 2009 among Warren Resources, Inc., as
Borrower, Certain Subsidiaries of Borrower, as Guarantors, Merrill Lynch
Capital, a Division of Merrill Lynch Business Financial Services Inc., as
Administrative Agent, as a Lender and as Sole Bookrunner and Sole Lead Arranger,
and the additional Lenders party thereto

 

3.                                      Second Amended and Restated Credit
Agreement dated as of December 15, 2011 among Warren Resources, Inc., as
Borrower, Certain Subsidiaries of Borrower, as Guarantors, Bank of Montreal, as
Administrative Agent, as a Lender and the additional Lenders party thereto

 

4.                                      First Amendment to Second Amended and
Restated Credit Agreement and First Amendment to Amended and Restated Guaranty
as of December 31, 2013 among Warren Resources, Inc., as Borrower, Certain
Subsidiaries of Borrower, as Guarantors, Bank of Montreal, as Administrative
Agent, as a Lender and the additional Lenders party thereto

 

5.                                      Second Amendment to Credit Agreement,
dated as of June 9, 2014, among Warren Resources, Inc., as Borrower, certain
Subsidiaries of Borrower as Guarantors, Bank of Montreal, as Administrative
Agent and as a Lender, the additional lenders that are parties thereto, and BMO
Harris Financing, Inc., as the Swing Line Lender, amending the Second Amended
and Restated Credit Agreement dated as of December 15, 2011, as amended

 

53

--------------------------------------------------------------------------------


 

SECTION D
ORDERS, WRITS, JUDGMENTS, INJUNCTIONS, DECREES, DETERMINATIONS AND AWARDS

 

None.

 

54

--------------------------------------------------------------------------------


 

ANNEX E

 

FORM OF VENABLE OPINION

 

[LETTERHEAD OF VENABLE LLP]

 

August [  ], 2014

 

BMO Capital Markets Corp.

Jefferies LLC

Wells Fargo Securities, LLC

as representatives of the several Initial Purchasers

 

c/o BMO Capital Markets Corp.

3 Times Square, 28th Floor

New York, New York 10036

 

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Wells Fargo Securities, LLC

550 South Tryon Street

Charlotte, North Carolina 28202

 

Re:                             Warren Resources, Inc.

 

Ladies and Gentlemen:

 

We have served as Maryland counsel to Warren Resources, Inc., a Maryland
corporation (the “Company”), in connection with certain matters of Maryland law
arising out of the sale and issuance by the Company of $[300,000,000] in
aggregate principal amount of its Senior Notes due 2022 (the “Notes”), pursuant
to a Purchase Agreement, dated August [·], 2014 (the “Purchase Agreement”), by
and among the Company, the guarantors named therein and BMO Capital Markets
Corp., Jefferies LLC and Wells Fargo Securities, LLC, as representatives of the
several initial purchasers listed in Schedule 1 thereto (collectively, the
“Initial Purchasers”).  This firm did not participate in the negotiation or
drafting of the Note Documents (as defined herein).  This opinion is being
delivered to you in connection with Section 6(h) of the Purchase Agreement.

 

In connection with our representation of the Company, and as a basis for the
opinion hereinafter set forth, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of the following documents
(hereinafter collectively referred to as the “Documents”):

 

--------------------------------------------------------------------------------


 

1.                                      The Preliminary Offering Memorandum,
dated July [·], 2014 (the “Preliminary Offering Memorandum” and, together with
the written information set forth in the time of sale information attached as
Annex A to the Purchase Agreement, the “Disclosure Package”), relating to the
Notes;

 

2.                                      The Final Offering Memorandum, dated
August [·], 2014 (the “Final Offering Memorandum”), relating to the Notes;

 

3.                                      The charter of the Company (the
“Charter”), certified by the State Department of Assessments and Taxation of
Maryland (the “SDAT”);

 

4.                                      The Bylaws of the Company (the
“Bylaws”), certified as of the date hereof by an officer of the Company;

 

5.                                      A certificate of the SDAT as to the good
standing of the Company, dated as of a recent date;

 

6.                                      Resolutions adopted by the Board of
Directors of the Company (the “Board”), and a duly authorized committee thereof
(the “Resolutions”), relating to, among other things, (a) the sale and issuance
of the Notes and (b) the authorization of the Note Documents and the performance
by the Company of its obligations thereunder, certified as of the date hereof by
an officer of the Company;

 

7.                                      The Purchase Agreement;

 

8.                                      The Registration Rights Agreement, dated
the date hereof (the “Registration Rights Agreement”), by and among the Company,
the guarantors named therein and you;

 

9.                                      One or more Global Notes, dated the date
hereof (the “Global Notes”), registered in the name of Cede & Co., as nominee of
The Depositary Trust Company, representing in the aggregate the Notes;

 

10.                               The Indenture, dated the date hereof (the
“Indenture” and, together with the Purchase Agreement, the Registration Rights
Agreement and the Global Notes, the “Note Documents”), by and among the Company,
certain guarantors identified therein and U.S. Bank National Association, as
trustee, relating to the Notes;

 

11.                               A certificate executed by an officer of the
Company, dated as of the date hereof; and

 

12.                               Such other documents and matters as we have
deemed necessary or appropriate to express the opinion set forth below, subject
to the assumptions, limitations and qualifications stated herein.

 

In expressing the opinion set forth below, we have assumed the following:

 

56

--------------------------------------------------------------------------------

 

1.                                      Each individual executing any of the
Documents, whether on behalf of such individual or another person, is legally
competent to do so.

 

2.                                      Each individual executing any of the
Documents on behalf of a party (other than the Company) is duly authorized to do
so.

 

3.                                      Each of the parties (other than the
Company) executing any of the Documents has duly and validly executed and
delivered each of the Documents to which such party is a signatory, and such
party’s obligations set forth therein are legal, valid and binding and are
enforceable in accordance with all stated terms.

 

4.                                      All Documents submitted to us as
originals are authentic.  The form and content of all Documents submitted to us
as unexecuted drafts do not differ in any respect relevant to this opinion from
the form and content of such Documents as executed and delivered.  All Documents
submitted to us as certified or photostatic copies conform to the original
documents.  All signatures on all Documents are genuine.  All public records
reviewed or relied upon by us or on our behalf are true and complete.  All
representations, warranties, statements and information contained in the
Documents are true and complete.  There has been no oral or written modification
of or amendment to any of the Documents, and there has been no waiver of any
provision of any of the Documents, by action or omission of the parties or
otherwise.

 

5.                                      The terms of the Exchange Securities (as
defined in the Registration Rights Agreement), if and when issued, will be
substantially identical to the Notes.  The Exchange Securities will be issued
only in exchange for the Notes pursuant to the Indenture or another indenture
substantially identical to the Indenture as contemplated in the Registration
Rights Agreement.

 

The phrase “known to us” is limited to the actual knowledge, without independent
inquiry, of the lawyers at our firm who have performed legal services for the
Company within the prior twelve months.

 

Based upon the foregoing, and subject to the assumptions, limitations and
qualifications stated herein, it is our opinion that:

 

1.                                      The Company is a corporation duly
incorporated and existing under and by virtue of the laws of the State of
Maryland and is in good standing with the SDAT.

 

2.                                      The Company has the corporate power to
own its properties and assets and to conduct its business as described in the
Disclosure Package and the Final Offering Memorandum under the caption
“Business.”

 

3.                                      The sale and issuance of the Notes have
been duly authorized by the Company and, when issued and delivered to and paid
for by the Initial Purchasers in accordance with the Purchase Agreement and the
Resolutions and authenticated in the manner provided for in the Indenture, the
Notes will be validly issued.

 

4.                                      The issuance of the Exchange Securities
pursuant to the Registered Exchange Offer (as defined in the Registration Rights
Agreement), the Indenture or another indenture substantially

 

57

--------------------------------------------------------------------------------


 

identical to the Indenture as contemplated in the Registration Rights Agreement
have been duly authorized by the Company.

 

5.                                      The Company has the corporate power to
execute and deliver the Note Documents and to perform its obligations
thereunder.  The execution and delivery of the Note Documents have been duly
authorized by the Company.  The Note Documents have been duly executed and, so
far as is known to us, delivered by the Company.

 

6.                                      The execution and delivery of the Note
Documents and the consummation of the transactions contemplated thereby will not
conflict with or constitute a breach of the Charter or the Bylaws, or any
Maryland law or regulation, or, so far as is known to us, any order of any
Maryland governmental authority (other than any law, regulation or order in
connection with the securities laws of the State of Maryland, as to which we
express no opinion).

 

7.                                      No consent, approval, authorization or
order of, or qualification with, any Maryland court or other Maryland
governmental body or agency is required in connection with the due
authorization, execution and delivery of the Note Documents by the Company or
for the performance by the Company of its obligations under the Note Documents
and the consummation of the transactions contemplated by the Note Documents,
except for such as have already been obtained, if any (and except for any
consents, approvals, authorizations, orders or qualifications as may be required
under the securities laws of the State of Maryland, as to which we express no
opinion).

 

The foregoing opinion is limited to the substantive laws of the State of
Maryland and we do not express any opinion herein concerning any other law.  We
express no opinion as to the applicability or effect of federal or state
securities laws, including the securities laws of the State of Maryland or as to
federal or state laws regarding fraudulent transfers.  We note that the Note
Documents provide that they shall be governed by the laws of states other than
the State of Maryland.  To the extent that any matter as to which our opinion is
expressed herein would be governed by the laws of any jurisdiction other than
the State of Maryland, we do not express any opinion on such matter.  Our
opinion expressed in paragraph 6 above is based upon our consideration of only
those Maryland laws or regulations and orders of Maryland governmental
authorities, if any, which, in our experience, are normally applicable to
transactions of the type referred to in such paragraph.  Our opinion expressed
in paragraph 7 above is based upon our consideration of only those consents,
approvals, authorizations, orders or qualifications required by governmental
authorities of the State of Maryland, if any, which, in our experience, are
normally applicable to transactions of the type referred to in such paragraph. 
The opinion expressed herein is subject to the effect of any judicial decision
which may permit the introduction of parol evidence to modify the terms or the
interpretation of agreements.

 

The opinion expressed herein is limited to the matters specifically set forth
herein and no other opinion shall be inferred beyond the matters expressly
stated.  We assume no obligation to supplement this opinion if any applicable
law changes after the date hereof or if we become aware of any fact that might
change the opinion expressed herein after the date hereof.

 

58

--------------------------------------------------------------------------------


 

This opinion is being furnished to you solely for your benefit.  Accordingly,
this opinion may not be relied upon by, quoted in any manner to, or delivered to
any other person or entity (other than (i) Thompson & Knight LLP, counsel to the
Company, and (ii) Simpson Thacher & Bartlett LLP, counsel to the Initial
Purchasers, in connection with their opinions of even date herewith relating to
the sale and issuance of the Notes) without, in each instance, our prior written
consent.

 

 

Very truly yours,

 

59

--------------------------------------------------------------------------------


 

ANNEX F

 

FORM OF NEW MEXICO OPINION

 

[Letterhead of Warren Resources, Inc.]

 

August     , 2014

 

BMO CAPITAL MARKETS CORP.,

JEFFERIES LLC, and

WELLS FARGO SECURITIES, LLC, as Representatives of

the Initial Purchasers (as defined below)

c/o BMO Capital Markets Corp.

3 Times Square, 28th Floor

New York, NY 10036

 

JEFFERIES LLC

520 Madison Avenue

New York, NY 10022

 

WELLS FARGO SECURITIES, LLC

550 South Tryon Street

Charlotte, NC 28202

 

Ladies and Gentlemen:

 

I am the associate general counsel of Warren Resources, Inc., a Maryland
corporation (the “Company”), and have acted as such in connection with the
transactions contemplated by the Purchase Agreement dated as of August         ,
2014 (the “Purchase Agreement”) between the Company, Warren E&P, Inc., a New
Mexico corporation (“Warren E&P”), Warren Resources of California, Inc., a
California corporation (“Warren California”), Warren Marcellus LLC, a Delaware
limited liability company (together with Warren E&P and Warren California, the
“Guarantors”, and the Guarantors and the Company together being the “Relevant
Parties”), and you, as Representatives of the initial purchasers listed in
Schedule 1 thereto (the “Initial Purchasers”).  This opinion letter is furnished
to you solely for purposes of complying with the requirements of Section 6(h) of
the Purchase Agreement.

 

In connection with this opinion letter, I have examined original counterparts or
copies of original counterparts of the following documents:

 

(a).                              The Purchase Agreement.

 

(b).                              The Indenture dated as of August     , 2014
between the Relevant Parties and U.S. Bank National Association, as trustee,
including the guarantee contained in Article 10 thereof.

 

60

--------------------------------------------------------------------------------


 

(c).                               The    .      % Senior Notes due 2022 issued
today by the Company (the “Notes”).

 

(d).                              The Registration Rights Agreement dated as of
the date hereof between the Relevant Parties and you.

 

(e).                               The Preliminary Offering Memorandum dated
July     , 2014 (the “Preliminary Offering Memorandum”) relating to the offering
of the Notes.

 

(f).                                The Offering Memorandum dated             
    , 2014 (the “Offering Memorandum”) relating to the offering of the Notes.

 

The documents listed in items (a) through (d) above and any    .      % Senior
Notes due 2022 that may be issued in accordance with any exchange offer pursuant
to the Registration Rights Agreement are referred to collectively herein as the
“Transaction Documents”.

 

In rendering the opinions expressed below, I have assumed:

 

(i).                                 The genuineness of all signatures.

 

(ii).                             The authenticity of the originals of the
documents submitted to me.

 

(iii).                         The conformity to authentic originals of any
documents submitted to me as copies.

 

I have not independently established the validity of the foregoing assumptions.

 

As to matters of fact, I have relied, without independent investigation or
verification, upon the representations of the Relevant Parties made or otherwise
incorporated in the Purchase Agreement and representations and statements made
in certificates of public officials and officers of the Relevant Parties.

 

Based upon the foregoing, and subject to the qualifications and limitations
herein set forth, I am of the opinion that:

 

1.                                      Warren E&P is a corporation that is
validly existing and in good standing under the laws of the State of New Mexico.

 

2.                                      Warren E&P:

 

(a).                              has the corporate power to execute, deliver
and perform the Transaction Documents to which it is a party;

 

(b).                              has taken all corporate action necessary to
authorize the execution, delivery and performance of such Transaction Documents;
and

 

(c).                               has duly executed and delivered such
Transaction Documents.

 

61

--------------------------------------------------------------------------------


 

3.                                      Warren E&P has the corporate power and
authority to carry on its business and to own, lease and operate its properties
and assets, in each case as described in the Preliminary Offering Memorandum and
the Offering Memorandum.

 

4.                                      The execution and delivery by Warren E&P
of the Transaction Documents to which it is a party do not, and the performance
by it of its obligations thereunder will not, violate its articles of
incorporation or bylaws.

 

The opinions set forth above are subject to the following qualifications and
exceptions:

 

(a).                              My opinions are limited to the New Mexico
Business Corporation Act, Chapter 53, Articles 11 through 18, codified at NMSA
§53-11-1, et. seq. (1978), as amended, and I do not express any opinion herein
concerning any other laws.

 

(b).                              With respect to my opinion in paragraph 1, I
have relied exclusively on a certificate dated July 23, 2014 of the Secretary of
State of the State of New Mexico.

 

This opinion letter is rendered to you and the other Initial Purchasers in
connection with the transactions contemplated in the Purchase Agreement.  This
opinion letter may not be relied upon by any person other than you and the other
Initial Purchasers, or by you or the other Initial Purchasers for any other
purpose, without my prior written consent.

 

This opinion letter:  (i) has been prepared, and is to be understood, in
accordance with customary practice of lawyers who regularly give and lawyers who
regularly advise recipients regarding opinions of this kind; (ii) is limited to
the matters expressly stated herein; and (iii) is provided solely for purposes
of complying with the requirements of the Purchase Agreement.  No opinions may
be inferred or implied beyond the matters expressly stated herein.  The opinions
expressed herein are rendered and speak only as of the date hereof and I
specifically disclaim any responsibility to update such opinions subsequent to
the date hereof or to advise you of subsequent developments affecting such
opinions.

 

This opinion letter is rendered to you by the undersigned as associate general
counsel and on behalf of the Company. Recourse with respect to this opinion
letter is limited to the Company, and there shall be no recourse against the
undersigned individually with respect to this opinion letter.

 

 

Respectfully submitted,

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

 

 

 

Ellis G. Vickers

 

Exhibit A

 

62

--------------------------------------------------------------------------------


 

[Form of Registration Rights Agreement]

 

63

--------------------------------------------------------------------------------
